Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 29, 69 and 74-83 are presented for examination. Applicant filed an amendment on 11/15/21 amending claims 29, 69 and 74. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 29, 69 and 74-83 based on 35 U.S.C. 103, however, new grounds of rejections of claims 29, 69 and 74-83 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 29, 69 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050256604 to Diehi et al. (hereinafter “Diehi”), in view of US 5847958 to Shaikh et al. (hereinafter “Shaikh”), further in view of US 6428252 to Oldani.

	As per claim 74, Diehi substantially discloses an automated computer-implemented apparatus for generating command for controlling a computer numerically controlled milling machine to fabricate an object having a relatively thin wall from a workpiece (Diehi, see [0093] and [0103] for an automated computer-implemented apparatus for generating command for controlling a computer numerically controlled milling machine and see Fig. 7 and its corresponding paragraphs for the dark shaded part which is interpreted as a relatively thin wall of an object), the apparatus comprising a tool path configuration engine operative for: automatically selecting, using a computer, a tool path (Diehi, see [0103]) having the following characteristics: initially machining said workpiece at first maximum values of cutting depth, cutting width, cutting speed and cutting feed to define a relatively thick wall at the location of an intended relatively 
	However, Shaikh in an analogous art discloses at least one of said second maximum values being less than a corresponding one of said first maximum values (Shaikh, see col. 5 lines 10-21 for maximum cutting feed of finish machining (i.e. second maximum value) being less than the maximum cutting feed of rough machining (i.e. first maximum value).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Shaikh into the apparatus of Diehi. The modification would be obvious because one of the ordinary skill in the art would want to enhance carving quality and tool life by using less maximum cutting feed for finish machining (Shaikh, see col. 5 lines 10-21).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Oldani into the apparatus of Diehi. The modification would be obvious because one of the ordinary skill in the art would want to achieve a high rate of material removal when creating nested pockets in a workpiece (Oldani, see abstract, Fig. 10 and Fig. 11).

	Claim 29 is a method claim corresponding to the apparatus claim 74, it is therefore rejected under similar reasons set forth in the rejection of claim 29.

	Claim 69 is a product claim corresponding to the apparatus claim 74, it is therefore rejected under similar reasons set forth in the rejection of claim 74.

Claims 75-83 are rejected under 35 U.S.C. 103 as being unpatentable over Diehi, in view of Shaikh, in view of Oldani, further in view of US5815400 to Hirai et al. (hereinafter ‘Hirai”).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

Claim 78 is a method claim corresponding to the apparatus claim 75, it is therefore rejected under similar reasons set forth in the rejection of claim 75.

	Claim 81 is a product claim corresponding to the apparatus claim 75, it is therefore rejected under similar reasons set forth in the rejection of claim 75.

As per claim 76, the rejection of claim 74 is incorporated, the combination of Diehi, Shaikh and Oldani does not explicitly disclose wherein said characteristics also comprise 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

Claim 79 is a method claim corresponding to the apparatus claim 76, it is therefore rejected under similar reasons set forth in the rejection of claim 76.

	Claim 82 is a product claim corresponding to the apparatus claim 76, it is therefore rejected under similar reasons set forth in the rejection of claim 76.

As per claim 77, the rejection of claim 74 is incorporated, the combination of Diehi, Shaikh and Oldani does not explicitly disclose wherein said characteristics also comprise machining said workpiece to reduce the height of said object to the height of said thin wall. However, Hirai in an analogous art discloses wherein said characteristics also comprise machining said workpiece to reduce the height of said object to the height of said thin wall (Hirai, see Fig. 73-76 and their corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hirai into the above combination of Diehi, Shaikh and Oldani. The modification would be obvious because one of the ordinary skill in the art would want to provide a numerical control unit capable of effecting highly reliable machining operations by interpolating discontinuous input data to machine in the z-direction (Hirai, see col. 16 lines 36-39, Fig. 11, Fig. 13, Fig. 14 and their corresponding paragraphs).

Claim 80 is a method claim corresponding to the apparatus claim 77, it is therefore rejected under similar reasons set forth in the rejection of claim 77.

	Claim 83 is a product claim corresponding to the apparatus claim 77, it is therefore rejected under similar reasons set forth in the rejection of claim 77.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON LIN/
Primary Examiner, Art Unit 2117